Case 2:20-cv-02417-JAM-KJN Document 1 Filed 12/07/20 Page 1 of 11

eves Smith 01769-104/ ' FILED
USP Aluoter °

 

 

 

 

Place of Confinement DEC 0 7 2020
Po.Bxolfoo!
ay SER Leo
sod et , CA G50! BY gee
City, State, Zip Code DEPUTY CLERK .

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

Tevarws Smith ) , awe ee
varus 27 ) 2:20 CV2417- “KINPC
(Full Name of Plaintiff) Plaintiff, )
)
v. ) CASE NO
) (To be supplied by the Clerk)
(1) Kend rina »)
(Full Name of Defendant) )
(2). )
) CIVIL RIGHTS COMPLAINT
(3) >) BY A PRISONER
)
(4) ) Original Complaint
Defendant(s). )  CIFirst Amended Complaint
fther ton page 1-A sting them ) OSecond Amended Complaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
&] 28 U.S.C. § 1343(a); 42 U.S.C. § 1983

L] 28 US.C. § 133i Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

& other: 1% Usc. 24 t 2H.

2.  Institution/city where violation occurred: EB CL Herlong

Revised 3/15/2016 1
#

Case 2:20-cv-02417-JAM-KJN Document1 Filed 12/07/20 Page 2 of 11

B. DEFENDANTS

1. Name of first Defendant: Kendeyna . The ‘st Defendant is employed as:
te : C .

 

 

 

 

 

 

 

 

O. at Ect Herlona

(Position and Title) N (Institution)

2. Name of second Defendant: . The second Defendant is employed as:
(Position and Title) " (Institution)

3. Name of third Defendant: . The third Defendant is employed as:
(Position and Title) “ (Institution)

4. Name of fourth Defendant: . The fourth Defendant is employed as:
(Position and Title) * (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? CI Yes [WNo

2. If yes, how many lawsuits have you filed? . Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

b. Second prior lawsuit: NA
1. Parties: Vv.
/

2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

 

c. Third prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three tawsuits, answer the questions listed above for each additional lawsuit on a separate page.

2
Case 2:20-cv-02417-JAM-KJN Document1 Filed 12/07/20 Page 3 of 11

D. CAUSE OF ACTION

CLAIM I

I. Bin; the constitutiqnal or other federal civil right that was violated: Cri jel and Unu Sua

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
LJ Basic necessities C1] Mail C1] Access to the court C1 Medical care

CJ Disciplinary proceedings C1 Property C1 Exercise of religion CI Retaliation
LI Excessive force by an officer Threat to safety (_] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each

Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

L . ir to the S0ecial

Fy ‘ fe . - H bu . |

“ pay he : a
sHering \’ uy of Your hore” 1

 

 

 

 

ae,
|
~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f “7. State how you were injured by the actions or mp of peo Defendant(s) ie.

 

Physically

 

5. Administrative Remedies:
a. Arethere any administrative remedies (grievance procedures or administrative appeals) avaijable at your

institution? Yes [I No
b. Did you submit a request for administrative relief on Claim I? Wes Lj] No
c. Did you appeal your request for relief on Claim I to the highest level? [A Yes LI No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 
Case 2:20-cv-02417-JAM-KJN Document1 Filed 12/07/20 Page 4of11 °

QO [). Cause of ion Clam Do t—t—S
Securely orPokchan from Sto uhe moy Secretly or Privotely.
_—. harbor homosexval tendencies. and _ottroctn Aoutrd me wrhout woe eee
_ Petsonel. vestrount.  therefre. Dlointift look. trust or Confident
in the BoP males embloyee Locking 08.0.C.0.To.Mointinn
_ my. Safety and. Secure While in handoff or Ony. Secluded
_. aveo._of the (Prison dng, raedkana_of.chsphnary Shake dawn Wo
__. Procedures. Point? beléve defendant wos o emOing to focus a
__ hb Perverted. and. Sexual devidnt behaneron DlointiL?. becouse
a he Was. heldless Vestrouned ond Unable to. defend hun self
-  Ond Wes vequired To Submit ond obey officer Orders. Dis pite
Sexual Necture of Ais oct Theretore defen dont Les .
Clearly abusing his authority and Dower while acting outade — -
. ¢ hey StoPe of employment ond Statutory ond. Constitutional

 

 

 

 

 

Fog
Db. Paychology Seevides 9
_— ___Dieanostic and Care Level Boemuledién oe cece ee ee

_ 10-2-2020 PRevider Vesquez, Me PhD. i
_ d, Adminttvalive Remedy by Resor. turedor. J Dalbomo 8

_ _Nolticarien of investigation Roce 5 cc ene ere
Case 2:20-cv-02417-JAM-KJN Document 1 Filed 12/07/20 Page 5 of 11

Bychology Services

— .Diagnosh: ond Care level Formulation

_ 10-32-2020. Povider. Vosquez,M PHD.

 

Exhibt
Case 2:20-cv-02417-JAM-KJN Document 1 Filed 12/07/20 Page 6 of 11
Bureau of Prisons **SENSITIVE BUT UNCLASSIFIED

Psychology Services
Diagnostic and Care Level Formulation

 

 

inmate Name: SMITH, TAVARIUS Reg #: 01768-104
Jate of Birth: 09/01/1990 Sex: M Facility. ATW Unit Team: 4A

ate: 10/02/2020 12:39 Provider: Vasquez, M. PhD

20 t Historical Inf ti

A review of his PSR indicated Mr. Smith self-reported a history of depression while previously incarcerated. Per his
PSR, he noted that the institution's medical provider advised him to seek out a "family doctor,” though Mr. Smith
reported he did not follow up nor did he participate in any type of mental health treatment. At the time of his presentence
interview, Mr. Smith's mother corroborated his history of depression.

A review of BEMR records revealed Mr. Smith previously met with Psychology Services in 2014 and 2016 for clinical
contacts to discuss his anxiety and sleep issues. Since then, he has not required more than routine contacts with
Psychology Services. He has maintained a CARE1-MH level of care since entering BOP custody.

However, please note, a review of BEMR records indicated Mr. Smith reported an alleged PREA incident against a staff
member at his previous institution, which has been documented by prior institution's Psychology Services and Health
Services. During the clinical contact that occurred on today's date (10/2/2020), he discussed this incident with this
clinician. Please see Sexual Abuse Intervention (V), dated 4/23/2019, and Clinical Encounter, dated 4/23/2019, for
additional information. During the current clinical interview, his report of the alleged sexual harassment was consistent
with his previously reported statements.

A review of his BEMR records revealed there was no Risk of Sexual Victimization (RSV) documentation created
following this reported incident. His risk of sexual victimization was assessed on today's date, and an RSV
documentation has been submitted. Please see Risk of Sexual Victimization documentation, dated 10/2/2020.

2resenting Problem/Symptom
This DCLF is being created, after Mr. Smith's recent clinical contact with Psychology Services, in which he endorsed
experiencing an increase in anxiety and trauma-related symptoms.

The following information was taken directly from the Clinical Intervention-Clinical Contact documentation, dated
10/2/2020:

“At the start of the session, Mr. Smith explained he has a history of anxiety and depression. He also described his
experience with alleged sexual harassment by a custody staff member at his previous institution. He explained he is still
experiencing anxiety and trauma-related symptoms due to the alleged sexual harassment, such as hypervigilance,
feeling "on edge,” irritable, and avoidance/efforts to avoid distressing reminders of trauma (e.g., “sound of keys,"
“avoiding officers"). Regarding the reported sexual harassment, he stated, "It made me feel vulnerable. | feit like less of
a man." He explained he has recently talked to the Warden about his PREA case to check-in regarding the status and
has filed an administrative remedy.

Mr. Smith also explained he has recently suffered the death of loved ones (i.e., wife died due to gun violence and uncle
died from COVID-19 complications), which coupled with his anxiety related to his PREA case, he stated has increased
his “anxiety.” He reported, “! deal with anxiety alt the time." He described having to "coach" himself, as he reported he
tends to “overthink other people's thoughts" and feel like they may be talking/thinking about him.

Mr. Smith also disclosed he “almost died" during a previous motor vehicle accident. He explained he experiences sleep
disturbances, as he re-lives the experience of "fading out, passing out" each night, which happened at the time of the
accident (year unknown). He described “fighting [his] sleep" and having nightmares nightly. He indicated he wakes up in
the middle of the night due to his nightmares, which has impacted his relationship with previous cellmates, as he
“doesn't let them sleep.” He stated his current cellmate is helpful and talks to him about his anxiety and sleep issues."

Oi tic F lati

Mr. Smith reported experiencing some anxiety and trauma-related symptoms. During the current interview, he was also
observed to have anxious affect and mild psychomotor agitation, which appeared congruent with his report of

Senerated 10/07/2020 10°49 by McCain, T. PsyD/DAPC Bureau of Prisons - ATW Page 1 of 2
Case 2:20-cv-02417-JAM-KJN Document1 Filed 12/07/20 Page 7 of 11

 

nmate Name: SMITH, TAVARIUS Reg #: 01768-104
date of Birth: 09/01/1990 Sex: M Facility: ATW Unit Team: 4A
Date: 10/02/2020 12:39 Provider: Vasquez, M. PhD

 

symptoms. His current symptoms include anxious mood, irritability, hypervigilance, sleep disturbances (nightmares and
difficulties with sleep latency), distressing memories related to traumatic event, and avoidance/effort to avoid distressing
memories and external reminders of traumatic events. At this time, it does not appear that Mr. Smith meets full
diagnostic criteria for Posttraumatic Stress Disorder (PTSD); however, he does appear to be experiencing symptoms
related to reported traumatic events, including a reported PREA incident and recent loss of wife due to gun violence. He
will be given a diagnosis of “Unspecified Trauma- and Stressor-Related Disorder" at this time. Further diagnostic
clarification is needed to determine if Mr. Smith meets criteria for a more specific diagnosis.

His following substance abuse diagnoses will also be maintained and remain “current”:
-Alcohol Use Disorder, Severe

-Cannabis Use Disorder, Severe

-Stimulant Related Disorders, Severe, Cocaine

Care Level Formulation

At this time, Mr. Smith appears appropriate to maintain his CARE1-MH assignment. While he has reported experiencing
increased anxiety and trauma-related symptoms with some impairment in functioning, he does not appear to need
ongoing psychological services at this time. Mr. Smith will be seen for a follow up within the next approximate 30 days.
He was provided a trauma-focused book and additional coping handouts (progressive muscle relaxation, deep
breathing). As Mr. Smith appeared open to psychiatric medication assistance, a psychotropic medication referral was
also submitted to Health Services to assess if medication is warranted in this case. He was informed how to request
Psychology Services for both routine and emergent matters, and he verbalized understanding. As care levels are
dynamic in nature, his level of care will be re-assessed and changed should it appear clinically indicated.

Jiagnosis:

Alcohol Use Disorder: Severe, F10.20*b - Current

.Jannabis Use Disorder, Severe, F12.20*b - Current

No Diagnosis, No Dx - Resolved

‘stimulant Related Disorders: Severe: Cocaine, F14.20*a - Current

nspecified Trauma- And Stressor-Related Disorder, F43.9 - Current
completed by Vasquez, M. PhD on 10/07/2020 10:09
Reviewed by McCain, T. PsyD/DAPC on 10/07/2020 10:49

.3enerated 10/07/2020 10:49 by McCain, T. PsyD/DAPC Bureau of Prisons - ATW Page 2 of 2
-

nee _

Case 2:20-cv-02417-JAM-KJN Document1 Filed 12/07/20 Page 8 of 11

Evnibl 9)

<

 

978180-R1
FCI Herlong

This-is in response to your Regional Administrative Remiedy received in this office on May 21, 2019,
in which you'state.a staff member was making sexual advances toward you. As relief, you seek the
staff member cease his actions and for the staff member to be prosecuted. ..

The Federal Bureau of Prison’s Program Staterhent 5324.12, Sexually Abusive Behavior Prevention

and Intervention Program, states, “The agency shall ensure that an administrative or criminal
investigation is completed for: all allegations of sexual abuse,and.sexual harassment.” Your allegation
has been referred to the dppropriate authorities for investigation. A thorough investigation will be
conducted. _

Based on the above, this response to your Regional Administrative Remedy Appeal is for informational
purposes.qnly. If you are dissatisfied with this response, you-may appeal to the Office of General
Counsel, Federal Bureau of Prisons, 320 First Street, NW, Washington, DC 20534. Your appeal must
be received in the Office of General Counsel within 30 days from the date of this response.

sala —

Date so J Baltazar, Regional Bites ,

—

Prove fo nntate Dak roceved | .

on [0/3/20 at USP
Sek okie eae
Case 2:20-cv-02417-JAM-KJN Document1 Filed 12/07/20 Page 9 of 11

CLAIM II
1. State the constitutional or other federal civil right that was violated: M [ ht

 

2. Claim Il. Identify the issue involved. Check only one. State additional issues in separate claims.
C] Basic necessities OC) Mail CJ Access to the court CI Medical care
CJ Disciplinary proceedings CL) Property C) Exercise of religion C) Retaliation
C] Excessive force by an officer (1 Threat to safety LJ Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments. n / / a

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s). Wi / ft

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

=~
~—

institution? WV | Kh Cl Yes CINo
b. Did you submit a request for administrative relief on Claim II? Ll yes LINo
c. Did you appeal your request for relief on Claim II to the highest level? CL) yes LI No
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 
Case 2:20-cv-02417-JAM-KJN Document1 Filed 12/07/20 Page 10 of 11

CLAIM III W / fh
1. State the constitutional or other federal civil right that was violated:

 

2. Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.
(] Basic necessities C) Mail (CI Access to the court C1] Medical care
(J Disciplinary proceedings (C] Property CI Exercise of religion C] Retaliation
CO Excessive force by an officer (1 Threat to safety (1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim III. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments. WW / A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

wil
5. Administrative Remedies. (V / kK
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your
institution? . Cl Yes LINo
b. Did you submit a request for administrative relief on Claim III? O) Yes LI No
c. Did you appeal your request for relief on Claim III to the highest level? Cl Yes CINo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not.

 

 

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.
wr

Case 2:20-cv-02417-JAM-KJN Document1 Filed 12/07/20 Page 11 of 11

E. REQUEST FOR RELIEF

State the relief you are seeking:

 

 

 

 

 

 

 

 

 

yy Yions A5O.00D n CanPensatory Gomouwes qwam de dant for a; CS} Em t
med mental damone ond in aohis Peale Compeacearty Lahile pity oulsice of the scope
of his Stestulary avid coashitetional duty dle empPayed Toy Pooh, 2) 7 0
a nitive domoue 3 2 ; { es ASS t
Owid CA tb Aa (VIA é i Tw by e er
i

 

 

 

 

ond Other Staffs

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on iB : Qt. 1000 1 ,

DATE SIGNATURE OF PLAINTIFF

Dw» Se li braant

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attomey, if any)
L

|

L LL

(Attorney’s address & telephone number)

 

 

 

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.
